Opinion by
Mr. Chief Justice Simpson,
These were two eases heard together, as involving the same questions. The following points were decided:
1. A refusal to grant a motion for continuance is not reviewable on appeal.
2. “While 'perhaps it is the better practice, as a general rule, for the master to await an order from the court before suing on bonds held by him in his official capacity, yet such action would not, in all cases, be so -wholly without authority as to make it legal error for the Circuit judge to refuse to dismiss the complaint on that ground.” In this case there was such an order.
8. In a chancery case, the judge may order a reference as to the facts, but neither party has a legal right to demand it. If the judge so desires, he may have the testimony taken before him.
4. A counter-claim disallowed, the amount thereof having been ordered to be paid out under supplementary proceedings, and under such order paid by this plaintiff.
Decree of Hudson, J., affirmed.
*589A petition for rehearing was filed in this case, but it was refused.